

116 SRES 465 IS: Condemning threats by President Donald J. Trump to violate the law of armed conflict with respect to Iran.
U.S. Senate
2020-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 465IN THE SENATE OF THE UNITED STATESJanuary 8, 2020Mr. Markey (for himself, Ms. Duckworth, Mr. Merkley, Ms. Warren, Mr. Leahy, Mr. Wyden, Mr. Van Hollen, and Ms. Harris) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONCondemning threats by President Donald J. Trump to violate the law of armed conflict with respect
			 to Iran.
	
 Whereas President Donald J. Trump threatened to destroy sites important to … the Iranian culture and threatened future retaliation in a disproportionate manner on January 4 and January 5, 2020, respectively; Whereas Article 53 of Protocol I to the Geneva Conventions prohibits any act of hostility against cultural objects, including making such objects the target of reprisals;
 Whereas destruction of cultural sites violates the 1954 Hague Convention for the Protection of Cultural Property in the Event of Armed Conflict, which the United States ratified during the administration of President George W. Bush;
 Whereas the Department of Defense Law of War Manual states that [c]ultural property, the areas immediately surrounding it, and appliances in use for its protection should be safeguarded and respected;
 Whereas the United States Government has condemned the Taliban, the Islamic State, al Qaeda and its affiliates, and the Government of the People's Republic of China, among others, for the destruction of cultural heritage;
 Whereas the Trump Administration supported the adoption of United Nations Security Council Resolution 2347 (2017) condemning the unlawful destruction of cultural heritage, including the destruction of religious sites and artefacts;
 Whereas, on March 24, 2017, the United States Deputy Permanent Representative to the United Nations stated, The United States seeks to hold accountable … the perpetrators of deliberate cultural heritage destruction.;
 Whereas the destruction of cultural sites in Iran could include damage to one or more of the 22 cultural sites in Iran inscribed on the World Heritage List of the United Nations Educational, Scientific, and Cultural Organization;
 Whereas, on January 6, 2020, Secretary of Defense Mark T. Esper expressed that the United States would not target Iranian cultural sites, as the United States follow[s] the laws of armed conflict;
 Whereas military actions conducted in a disproportionate manner violate international law, including Protocol I to the Geneva Conventions, as well as the United States Department of Defense guidelines whether in reference to the conduct of armed conflict or the resort to war;
 Whereas the Department of Defense Law of War Manual states that the principle of proportionality in the conduct of war generally refers to the obligation to take feasible precautions in planning and conducting attacks and to refrain from attacks in which the expected loss of civilian life, injury to civilians, and damage to civilian objects incidental to the attack would be excessive.;
 Whereas the Department of Defense Law of War Manual states, Proportionality is also a requirement for reprisals, which must respond in a proportionate manner to the preceding illegal act by the party against which they are taken;
 Whereas military action that disregards proportionality would further exacerbate the suffering of the Iranian people, who have endured—
 (1)their own government’s systematic and longstanding human rights violations, restrictions on political freedoms, and brutal suppression of their democratic aspirations; and
 (2)the arbitrary reimposition of United States sanctions that have negatively affected livelihoods of ordinary Iranians and restricted economic activity; and
 Whereas the destruction of cultural sites and the disproportionate use of military force are among the actions that could needlessly escalate the crisis with Iran: Now, therefore, be it
	
 That the Senate— (1)affirms that efforts to defend United States security and interests must take into account potential harm to civilians and other protected persons and objects in foreign countries, consistent with international legal principles and our common humanity;
 (2)affirms that the destruction of cultural heritage is morally wrong, is a violation of international law, and that even threats of such destruction undermine years of public diplomacy demonstrating that the American people do not seek conflict with any cultural or religious group;
 (3)affirms that no violation of the law of armed conflict or human rights violation by Iran or its proxies permits or justifies similar violations by any other state;
 (4)urges President Donald J. Trump to use his bully pulpit to promote de-escalation of tensions with Iran rather than to threaten acts of war and violations of international law;
 (5)strongly condemns the President’s threats to destroy sites important to Iranian culture and to retaliate against Iran in a disproportionate manner; and
 (6)demands that the President avoid needless escalation with Iran and refrain from violating the law of armed conflict.